DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, U.S.  patent application Ser.  No. 15/628,236 filed Jun.  20, 2017 entitled, "Two-Way Communication Interface for Vision-Based Monitoring System."
The disclosure of the prior-filed application, Application No. 15/628,236, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claims 1, 9 and 17 recite “determining, by the device, whether the object is a particular person corresponding to a recipient of the message;  in accordance with a determination that the object is the particular person corresponding to the recipient of the message: determining, by the device, whether to present the message to the particular person corresponding to the recipient of the message;”
Originally filed application (U.S. patent application No. 15/628,236) only support determining, by the device, whether the object is a particular person   (Fig. 4C, Step 440) and in accordance with a determination that the object is the particular person (Fig. 4C, Step 442 and Step 446).  Note, Fig. 4C, Step 444 supports limitation for Claim 7, 8, 14-16, and 19-20. 
Accordingly, the effective filing date for Claims 1-20 are 06/29/2020 when the application 16/915,215 was filed.



Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 recites “wherein the recipient 2request from the particular person comprises at least one of a verbal request or a gesture”  
There is lack of antecedant basis for “the recipient request.”  It appears to mean “wherein [[the]] a recipient 2request from the particular person comprises at least one of a verbal request or a gesture”  Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as it is related to a computer-readable storage medium and does not exclude transitory signal.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani (US 20140108019 A1) in view of Nhu (US 20160241660 A1) 

Re: Claim 1 
Ehsani discloses a method, comprising:
receiving, by a device (See Ehsani Fig. 1: Smart Home Interaction System 110), a message;
(See Ehsani [0078] Note that the smart home system could also serve as an intelligent call screener and answering machine.  Intercepting incoming calls)
determining, by the device, whether the object is a particular person corresponding to a recipient of the message; 
(See Ehsani [0078] If the caller could specify a household member, the system would  . . . put the caller on hold while paging the household member)
in accordance with a determination that the object is the particular person corresponding to the recipient of the message: determining, by the device, whether to present the message to the particular person corresponding to the recipient of the message; and 
(See Ehsani [0078] Upon locating the household member, the system would play the recorded name of the caller and ask them if they would like to take the call)
in accordance with a determination to present the message to the particular person corresponding to the recipient of the message: presenting, by the device, the message to the particular person corresponding to the recipient of the message.  
(See Ehsani [0078] If the household member said "yes", the system would connect the calls)
Ehsani does not appear to explicitly disclose detecting, by the device, an object within proximity of the device; 
In a similar endeavor, Nhu discloses
receiving a message;
(See Nhu  [0157]: the QR code is found on and allowing the first user, such as the owner or the registrant of the QR code, to perform follow up functions or options, such as to provide the second user of an eKey, a reward, a contact information, or a message)

detecting, by the device  (See Nhu [0107]: The system 232 can include . . . a smart doorbell 282 at the front door of the owner's house with optional built-in PIR motion sensor), an object within proximity of the device; 
(See Nhu [0108] a PIR motion sensor for sensing an approaching visitor or guest) 
determining, by the device, whether the object is a particular person corresponding to a recipient of the message (See Nhu [0157]: a second user, such as a visitor); 
(See Nhu Fig. 9, B1. [0109]: when a visitor or guest with a smartphone 284 approaches the smart doorbell 282, his motion as detected by the PIR sensor [0158]: information linked or indexed with the particular QR code . . .  can be specific for a particular guest (e.g., FedEx, DHL, or UBER driver)
in accordance with a determination that the object is the particular person corresponding to the recipient of the message: 
(See Nhu [0097]: This identification process to ID the visitor can be implemented via chat, voice or photo image captured by the visitor's smartphone or even via the phone's video camera)
NOTE: for instance, See identification/verification at Fig. 9 [0109][0110] and at Fig. 9 [0114] [0115].
in accordance with a determination that the object is the particular person corresponding to the recipient of the message, presenting, by the device, the message to the particular person corresponding to the recipient of the message.  
(See Nhu [0160]: the ReachMe app is programmed to decode the image into readable text 404 and presents the readable text to the second user.  [0157] QR codes 402 can be used . . . to provide the second user of . . . a message)
See Nhu [0020] Personalized greeting messages and private messages can be sent for each visitor, after positive identification. Special message for mailman or Fedex personnel can also be delivered or provided, including instructions to leave the package in the garage or secured storage location)
Note, Ehsani and Nhu are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Nhu Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani invention by employing the teaching as taught by Nhu to provide the limitation.  The motivation for the combination is given by Nhu which improves accurate delivery of the message to the recipient. 

Re: Claims 2 and 18
Ehsani in view of Nhu discloses wherein the message comprises at least one of a pre-recorded message or an audio message.  
(See Nhu  a QR code 402. [0160]: ReachMe App lets the first user generate a QR code 402 and associate information with the QR code . . .  the ReachMe app is programmed to decode the image into readable text 404 and presents the readable text to the second user)
NOTE: [0157]: the QR code . . . provide the second user of an eKey, a reward, a contact information, or a message.
The motivation for the combination is given by Nhu which includes message other than the real time call and improves message delivery by adjusting the delivery time.

Re: Claim 3
Ehsani in view of Nhu discloses wherein the message is received from another person different from the particular person.  
See Ehsani [0078] Upon locating the household member, the system would play the recorded name of the caller and ask them if they would like to take the call.  If the household member said "yes", the system would connect the calls)
NOTE: Also See Nhu [0157] and  [0160]

Re: Claim 9
Ehsani in view of Nhu discloses a computer-readable storage medium storing computer-executable code that, when executed by a processor of a computing system, cause the processor to perform operations comprising: 
See Ehsani [0021] the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.).   The software instructions preferably configure the computing device to provide . . . functionality as discussed below with respect to the disclosed apparatus)
receiving a message; 
detecting an object within proximity of the device; 
determining whether the object is a particular person corresponding to a recipient of the message; 
in accordance with a determination that the object is the particular person corresponding to the recipient of the message: determining whether to present the message to the particular person corresponding to the recipient of the message; and 
in accordance with a determination to present the message to the particular person corresponding to the recipient of the message: presenting the message to the particular person corresponding to the recipient of the message.  
NOTE: See the rejection of Claim 1. 

Re: Claim 17
Ehsani in view of Nhu discloses a computing system  (See Ehsani Fig. 1: Smart Home Interaction System 110), comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: 
(See Ehsani [0021] the computing devices comprise a processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.).   The software instructions preferably configure the computing device to provide . . . functionality as discussed below with respect to the disclosed apparatus)
receive a message; 
detect an object within proximity of the device; 
determine whether the object is a particular person corresponding to a recipient of the message; 
in accordance with a determination that the object is the particular person corresponding to the recipient of the message: determine whether to present the message to the particular person corresponding to the recipient of the message; and 
in accordance with a determination to present the message to the particular person corresponding to the recipient of the message: present the message to the particular person corresponding to the recipient of the message.  
NOTE: See the rejection of Claim 1. 


Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani in view of Nhu as applied to Claims 1 and 9 above, and further in view of Cruickshank (US 6888927 B1)

Re: Claim 4
Ehsani in view of Nhu does not appear to explicitly disclose wherein the message is stored in a remote storage location until the device requests it for presentation to the particular person.  
In a similar endeavor, Cruickshank discloses wherein the message is stored in a remote storage location until the device requests it for presentation to the particular person.  
 (See Cruickshank Fig 1, Col 9, lines 39-43 (17) Message profiles for a called party are stored within message database 20 for subsequent retrieval and presentation upon the called party requesting the corresponding recorded message from graphical notification system 10)
NOTE: Also See Cruickshank Col 12, lines 62-63: (27) The caller's message is then recorded by computer server 70)
Note, Ehsani in view of Nhu and Cruickshank are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Cruickshank Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani in view of Nhu invention by employing the teaching as taught by Cruickshank to provide the limitation.  The motivation for the combination is given by Cruickshank which reduces storage space requirement for the local device.

Re: Claim 10
Ehsani in view of Nhu does not appear to explicitly disclose wherein the operations further comprise presenting a notification of the message prior to presenting the message to the particular person corresponding to the recipient of the message.  
 Cruickshank discloses presenting a notification of the message prior to presenting the message to the particular person corresponding to the recipient of the message.  
 (See Cruickshank Col 7, lines 30-33: (7) graphical notification system 10 provides a mechanism for graphically notifying an addressee . . . of waiting messages stored within message database 20). 
Note, Ehsani in view of Nhu and Cruickshank are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Cruickshank Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani in view of Nhu invention by employing the teaching as taught by Cruickshank to provide the limitation.  The motivation for the combination is given by Cruickshank which provides flexibility to the message recipient.

Re: Claim 11
Ehsani in view of Nhu does not appear to explicitly disclose wherein the operations further comprise determining whether to present the message to the particular person based at least in part on a recipient request from the particular person.  
In a similar endeavor, Cruickshank discloses determining whether to present the message to the particular person based at least in part on a recipient request from the particular person.  
(See Cruickshank Col 18, lines 11-26: (43) the called party may review . . . select a hyperlink object associated with one or more graphical notifications on the web page to initiate retrieval of the full recorded message associated with the graphical notification(s). Such a retrieval request for a stored message).
 (17) Message profiles for a called party are stored within message database 20 for subsequent retrieval and presentation upon the called party requesting the corresponding recorded message from graphical notification system 10.
Note, Ehsani in view of Nhu and Cruickshank are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Cruickshank Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani in view of Nhu invention by employing the teaching as taught by Cruickshank to provide the limitation.  The motivation for the combination is given by Cruickshank which provides flexibility to the message recipient.


Claims 5, 6, 7, 8, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Ehsani in view of Nhu as applied to Claims 1 and 17 above, and further in view of Devaraj (US 20180061403 A1)

 Re: Claim 5
Ehsani in view of Nhu does not appear to explicitly disclose wherein the message includes information that identifies the recipient of the message.
In a similar endeavor, Devaraj discloses wherein the message includes information that identifies the recipient of the message.  
(See Devaraj [0073] the payload portion of the received audio data may correspond to text of "tell John Smith I said hello." According to this example, the server 120 may tag "John Smith" as recipient information, may tag "hello" as message content information, and may tag the utterance with the "send message" intent tag)
NOTE: Also See [0085] and See Fig. 9 with [0095] for message content being converted. 
 Ehsani in view of Nhu and Devaraj are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Devaraj Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani in view of Nhu invention by employing the teaching as taught by Devaraj to provide the limitation.  The motivation for the combination is given by Devaraj which provides efficient way to identify a message recipient.

Re: Claim 6
Ehsani in view of Nhu and Devaraj discloses wherein the information is stored in a remote storage location.  
(See Devaraj  Figs. 1A and 4, [0068]: the user profile storage 402 is a cloud-based storage. [0074] the server 120 may access a table of the user profile to match text in the table corresponding to the tagged recipient information (i.e., "John Smith")
The motivation for the combination is given by Devaraj which provides efficient way to identify a message recipient using remote storage. 

Re: Claims 7 and 19
Ehsani in view of Nhu does not appear to explicitly disclose wherein the message includes information that identifies a passcode. 
In a similar endeavor, Devaraj discloses wherein the message includes information that identifies a passcode. (See Devaraj [0032]: Each speaker ID or user ID may be a voice signature that enables the system to determine the user of the device that is speaking)
(See Devaraj [0091]: the server 120 may receive audio data from the second speech-controlled device 110b, determine using speech processing that an audio signature of the received audio data matches a voice-based speaker ID of the recipient of the original message, and therefrom determine audio data received thereafter is in response to the original message)
 Ehsani in view of Nhu and Devaraj are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Devaraj Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani in view of Nhu invention by employing the teaching as taught by Devaraj to provide the limitation.  The motivation for the combination is given by Devaraj which provides efficient way to identify a message recipient.

Re: Claims 8 and 20
Ehsani in view of Nhu and Devaraj discloses 
wherein the passcode is configured for retrieval of the message, and wherein the message is presented to the particular person in response to receipt of the passcode.  
(See Devaraj [0091]: the server 120 may receive audio data from the second speech-controlled device 110b, determine using speech processing that an audio signature of the received audio data matches a voice-based speaker ID of the recipient of the original message. . . audio spoken by the recipient in response to the original message may be output by the speech-controlled device 110a)
The motivation for the combination is given by Devaraj which provides efficient way to identify a message recipient.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ehsani in view of Nhu and Cruickshank as applied to Claim 11 above, and further in view of Foster (US 5881134 A)

Re: Claim 12
Ehsani in view of Nhu and Cruickshank does not appear to explicitly disclose wherein the recipient request from the particular person comprises at least one of a verbal request or a gesture.  
In a similar endeavor, Foster discloses wherein the recipient request from the particular person comprises at least one of a verbal request or a gesture.  
(See Foster Col. 12, lines 6- 12: (42) Inquiry step 1304 determines if the voice command "MESSAGES" is spoken and,. . . control passes to step 1318 to provide the user access to his messages as previously described)
Note, Ehsani in view of Nhu and Cruickshank and Foster are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Foster Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani in view of Nhu and Cruickshank invention by employing the teaching as taught by Foster to provide the limitation.  The motivation for the combination is given by Foster provides simple user interface for message retrieval.


Claims 13, 14, 15, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ehsani in view of Nhu as applied to Claim 9 above, and further in view of Foster (US 5881134 A)

Re: Claim 13
Ehsani in view of Nhu does not appear to explicitly disclose wherein the recipient request from the particular person comprises at least one of a verbal request or a gesture.  
Foster discloses wherein the recipient request from the particular person comprises at least one of a verbal request or a gesture.  
(See Foster Col. 12, lines 6- 12: (42) Inquiry step 1304 determines if the voice command "MESSAGES" is spoken and,. . . control passes to step 1318 to provide the user access to his messages as previously described)
Note, Ehsani in view of Nhu and Foster are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Foster Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani in view of Nhu invention by employing the teaching as taught by Foster to provide the limitation.  The motivation for the combination is given by Foster provides simple user interface for message retrieval.
 
Re: Claim 14
Ehsani in view of Nhu does not appear to explicitly disclose wherein the operations further comprise: determining whether the particular person is authorized to receive the message; and only presenting the message to the particular person further in accordance with a determination that the particular person is authorized to receive the message.  
In a similar endeavor, Foster discloses determining whether the particular person is authorized to receive the message; and 
See Foster Col.  4, line 55-58: (8) certain of the service offerings may be programmed to be accessible only if voice commands are both recognized and/or verified to have come from a person authorized to obtain the service 
only presenting the message to the particular person further in accordance with a determination that the particular person is authorized to receive the message.  
See Foster Col.  4, line 65- 67: the speaker verification capability will provide security for remotely accessing recorded messages and will allow user specific access to the recorded messages.
Note, Ehsani in view of Nhu and Foster are analogous art because both are directed to message delivery system (See Ehsani Abstract [0078] and Foster Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ehsani in view of Nhu invention by employing the teaching as taught by Foster to provide the limitation.  The motivation for the combination is given by Foster provides security and privacy protection.

Re: Claim 15
Ehsani in view of Nhu and Foster discloses wherein determining whether the particular person is authorized to receive the message comprises: 
receiving an authorization input; and 
See Foster Col.  4, line 55-58: (8) certain of the service offerings may be programmed to be accessible only if voice commands are both recognized and/or verified to have come from a person authorized to obtain the service 
comparing the received authorization input with stored authorization information. (See Foster Col.  4, line 51-52: (8) one or more family members may enroll his or her "voice" in the speaker verification reference database)
(See Foster Col.  4, line 45-58: (8) The platform shown in FIG. 3 also includes a speaker verification reference database stored . . . certain of the service offerings may be programmed to be accessible only if voice commands are both recognized and/or verified to have come from a person authorized to obtain the service)
The motivation for the combination is given by Foster provides security and privacy protection.

Re: Claim 16
Ehsani in view of Nhu and Foster discloses wherein the authorization input comprises at least one of a passcode or a customizable communication action.  
See Foster Col.  4, line 55-58: (8) certain of the service offerings may be programmed to be accessible only if voice commands are both recognized and/or verified to have come from a person authorized to obtain the service.
NOTE: Also See Foster Col.  12, line 6-12: (42) Inquiry step 1304 determines if the voice command "MESSAGES" is spoken and, if so, the user is prompted at step 1310 to enter a verification code.  The user enters a four digit speaker verification code at step 1312, and the validity of the code is tested at inquiry step 1314.  If the verification code is valid, control passes to step 1318 to provide the user access to his messages as previously described.
The motivation for the combination is given by Foster provides security and privacy protection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MINJUNG KIM/
Examiner, Art Unit 2644